Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

ATASCA RESOURCES, INC. and)
TRIBO PRODUCTION CO., LTD.,)
		   No. 08-03-00053-CV

)
			Appellants,)
		           Appeal from

)
v.)
		    143rd District Court

)
BTA OIL PRODUCERS,)
		  of Ward County, Texas

)
			Appellee.)
		(TC# 02-07-20251-CVW)


MEMORANDUM OPINION


	Pending before the Court is the motion of Appellants to dismiss this appeal pursuant to
Tex.R.App.P. 42.1, which states that:
	(a) The appellate court may dispose of an appeal as follows:

		(1)  in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; or

		(2)  in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no party may be prevented from seeking
any relief to which it would otherwise be entitled.

	By its motion, Appellants voluntarily request dismissal of the appeal pursuant to Rule
42.1(a)(2) because they no longer desires to pursue the appeal as the parties have reached a
settlement of all matters in controversy between them.  Because Appellants have established
compliance with Rule 42.1(a)(2), we grant the motion and dismiss the appeal.

April 3, 2003						 
							ANN CRAWFORD McCLURE, Justice
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.